DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a first case having a first support means on which a first mobile phone is mounted; a second case having a second support means on which a second mobile phone is mounted; a third case disposed between the first case and the second case and folded so as to serve as a cover that covers each of the first case and the second case; a first connecting portion configured to connect the first case and the third case and allow
the third case to cover and protect the first mobile phone stored in the first case; and a second connecting portion configured to connect the second case and the third case and allow the third case to cover and protect the second mobile phone stored in the second case, wherein, in case that the first case, the third case, and the second case form the coplanar in a row in an unfolded state, the first support means of the first case and the second support means of the second case are arranged to face each other in opposite directions so that the first mobile phone and the second mobile phone are to be mounted in opposite directions to the first case and the second case, respectively.

	Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination
a first case having a first support means on which a first mobile phone is mounted; a second case having a second support means on which a second mobile phone is mounted; a third case disposed between the first case and the second case and folded so as to serve as a cover that covers each of the first case 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648